Exhibit 10.3
EXECUTION
RELEASE AGREEMENT
     This RELEASE AGREEMENT (this “Agreement”) is executed as of March 5, 2010,
by ROYAL BANK OF CANADA (in its capacity as “Administrative Agent” and
“Collateral Agent” for the Lenders (hereafter defined)) (the “Secured Party”)
whose address is Royal Bank Plaza, P.O. Box 50, 200 Bay Street, 12th Floor,
South Tower, Toronto, Ontario M5J 2W7 in favor of QUEST RESOURCE CORPORATION, a
Nevada corporation (“Debtor”), whose address is 210 Park Avenue, Suite 2750,
Oklahoma City, Oklahoma 73102.
RECITALS:
     A. Pursuant to that certain Credit Agreement, dated as of November 15, 2007
(the “Original Credit Agreement”) among Debtor, as debtor, the various financial
institutions that are, or may from time to time become, parties thereto
(individually an “Lender” and collectively the “Lenders”) and Royal Bank of
Canada, as administrative agent (in such capacity, the “Administrative Agent”),
and collateral agent (in such capacity, the “Collateral Agent”), the Lenders
agreed to make Loans for the account of the Debtor.
     B. To secure loans made by the Lenders to the Debtor pursuant to the
Original Credit Agreement, Debtor entered into that certain Pledge and Security
Agreement dated as of November 15, 2007 in favor of the Administrative Agent for
the benefit of the Lenders, as amended by a First Amendment to Pledge and
Security Agreement dated as of July 11, 2008 (as amended, the “Security
Agreement”) pursuant to which the Debtor granted a security interest in all
assets of Debtor, including without limitation, all partnership and limited
liability company interests owned by Debtor.
     C. Pursuant to that certain Amended and Restated Credit Agreement dated as
of July 11, 2008 (the “First Amended and Restated Credit Agreement”), among
Debtor, the various financial institutions that were, or became, parties thereto
and Royal Bank of Canada, as administrative agent and collateral agent, the
Original Credit Agreement was amended and restated in its entirety and the
indebtedness owing under the Original Credit Agreement was refinanced and
carried forward by the First Amended and Restated Credit Agreement and all of
the liens and security interests securing the “Obligations” (as defined in the
Original Credit Agreement) were carried forward and secured, without
interruption or loss of priority, the “Obligations” (as defined in the First
Amended and Restated Credit Agreement) under the First Amended and Restated
Credit Agreement.
     D. Pursuant to that certain Second Amended and Restated Credit Agreement
dated as of September 11, 2009, as amended by a First Amendment to Second
Amended and Restated Credit Agreement dated as of November 30, 2009, a Second
Amendment to Second Amended and Restated Credit Agreement dated as of
December 17, 2009 (the “Second Amendment to Second Amended and Restated Credit
Agreement”) and a Third Amendment to Second Amended and Restated Credit
Agreement dated as of February 18, 2010 (as amended, the “Second Amended and
Restated Credit Agreement”; capitalized terms used but not defined herein shall
have the meanings given such terms in the Second Amended and Restated Credit
Agreement), among Debtor, the various financial institutions that were, or
become, parties thereto and Royal Bank of Canada, as administrative agent and
collateral agent, the First Amended and Restated Credit Agreement was amended
and restated in its entirety and the indebtedness owing under the First Amended
and Restated Credit Agreement was refinanced and carried forward by the Second
Amended and Restated Credit Agreement and all of the liens and security
interests securing the “Obligations” (as defined in the First Amended and
Restated Credit Agreement) were carried forward and secured, without
interruption or loss of priority, the “Obligations” (as defined in the Second
Amended and Restated Credit Agreement) under the Second Amended and Restated
Credit Agreement.
QMLP and QMLPGP
Equity Lien Release

1



--------------------------------------------------------------------------------



 



     E. Pursuant to Section 10.21 of the Second Amended and Restated Credit
Agreement, upon the closing of the Recombination each Lender, together with the
Administrative Agent and the Collateral Agent, agreed to release, discharge and
terminate any Lien against the equity of QMLP (or any successor following any
merger or conversion) pledged to secure the Obligations in order for Debtor to
pledge all such equity to secure, on a first lien priority basis, Debtor’s
guarantee of the Obligations (as defined in the QMLP Credit Agreement).
     F. This Agreement is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery of this Agreement has been approved by
100% of the Lenders by their execution of the Second Amendment to Second Amended
and Restated Credit Agreement.
     NOW, THEREFORE, in consideration of the recitals set forth above and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by Secured Party on behalf of the Lenders, as
follows:

  1.   Immediately prior to the closing of the Recombination, Secured Party, on
behalf of the Lenders, hereby TERMINATES, RELEASES AND DISCHARGES all right,
title and interest of Secured Party and Lenders in and to the liens and security
interests created under the Security Agreement or otherwise existing against the
following specified collateral (collectively, the “Released Collateral”):

  (i)   35,134 Class A Subordinated limited partnership units in Quest Midstream
Partners, L.P.;     (ii)   4,900,000 Class A Subordinated limited partnership
units in Quest Midstream Partners, L.P.; and     (iii)   850 limited liability
company membership units in Quest Midstream GP, LLC.

  2.   Nothwithstanding anything in the Security Agreement to the contrary,
Debtor is not required to grant a security interest in equity interests in
PostRock Midstream, LLC after the closing of the Recombination.     3.   Secured
Party hereby agrees to file a Uniform Commercial Code Financing Statement
Termination Statement (UCC-3) to release the Released Collateral from the
collateral covered by the UCC-1 Financing Statement naming Secured Party, as
secured party, and Debtor, as debtor, filed with the Nevada Secretary of State’s
Office on November 16, 2007 under file no. 20070381987.     4.   THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.         THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.     5.   THIS AGREEMENT SHALL BE DEEMED A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE

QMLP and QMLPGP
Equity Lien Release

2



--------------------------------------------------------------------------------



 



STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
[SIGNATURE PAGE FOLLOWS]
QMLP and QMLPGP
Equity Lien Release

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

                  ROYAL BANK OF CANADA,         as Administrative Agent and
Collateral Agent         for the Lenders    
 
           
 
  By:   /s/ Susan Khokher    
 
           
 
  Name:   Susan Khokher    
 
  Title:   Manager, Agency    

QMLP and QMLPGP
Equity Lien Release
Signature Page 1

 



--------------------------------------------------------------------------------



 



THE UNDERSIGNED LENDER hereby consents to the foregoing as of the date first
above written.

            ROYAL BANK OF CANADA,
as Lender
      By:   /s/ Leslie P. Vowell         Leslie P. Vowell       
Attorney-in-Fact     

QMLP and QMLPGP
Equity Lien Release
Signature Page 2

 